Citation Nr: 1821106	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

 Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded VA examinations to evaluate his hypertension in May 2011, September 2011, and November 2011- over 6 years ago.     The Veteran, through his representative, asserts that his hypertension is more disabling than reflected in his most recent VA examinations.  See February 2018 Appellant Brief.  As such, a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

In addition, the most recent VA treatment notes of record are from May 2014.   As such all outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center from May 2014 to present.

2.  Afford the Veteran VA examinations to determine the current nature and severity of his hypertension.

3.  Readjudicate the appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







